Citation Nr: 1626655	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-34 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the right knee, with limitation of flexion, currently rated at 10 percent disabling.

2.  Entitlement to an initial compensable disability rating for osteoarthritis of the right knee with limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1944 to June 1946, and was awarded the Purple Heart.  

This appeal to the Board of Veterans' Appeals ("BVA" or "Board") arises from rating decisions dated since May 2012 by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Hartford, Connecticut.  In the May 2012 rating decision, the RO, among other things, granted service connection for osteoarthritis of the right knee and assigned a 10 percent rating, effective from June 6, 2011.  The Veteran filed a notice of disagreement (NOD) in June 2012, which, in relevant part, contested the 10-percent rating assigned for this disability.

By a separate rating decision, dated December 2013, the RO granted, among other things, service connection for osteoarthritis of the right knee with limitation of extension and assigned a non-compensable rating, effective from September 19, 2012.  On the same day, in December 2013, the RO issued the Veteran a Statement of the Case (SOC), in which it re-evaluated, on a de novo basis, the Veteran's service connected right knee osteoarthritis (for which service connection had been established in both the May 2012 and December 2013 rating decisions), and re-characterized the service-connected right knee disorder as two separate and distinct disabilities: (1) osteoarthritis of the right knee with limitation of flexion pursuant to diagnostic code 5003-5260, and (2) osteoarthritis of the right knee with limitation of extension pursuant to diagnostic code 5003-5261.  This re-characterization was appropriate in light of a precedent opinion from VA's Office of General Counsel that held separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding (38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  See VAOPGCPREC 9-04 (September 17, 2004).

In December 2013, the Veteran filed a NOD, specifically identifying the December 2013 rating decision and the evaluation of his "right knee" as the matter in which he intended to appeal.  As the SOC, as well as the rating decision, dated December 2013 addressed the overall impairment associated with the service-connected right knee osteoarthritis, in terms of limitation of flexion and extension, the separate ratings are part and parcel of the underlying appeal with respect to the evaluation of that disability.  The RO apparently accepted the December 2013 document that was titled "Notice of Disagreement," as a valid and timely substantive appeal for the right knee osteoarthritis.  See 38 C.F.R. § 20.202 (2015).  The AOJ certified the issue of entitlement to an increased rating for "right knee osteoarthritis" to the Board.  See also June 2015 VA Form 8; August 2015 VA Letter.  In August 2013, the Veteran, by and through his representative, requested a videoconference hearing before the Board.  See August 2015 Letter from DAV to the RO; see also 38 C.F.R. § 20.704(e) (2015).  To date, no Board hearing has been scheduled in response to the August 2015 request.

As procedural matter, the issues of entitlement to (1) an increased rating in excess of 20 percent for a gunshot wound (GSW) fracture of the right thumb, (2) an increased rating in excess of 10 percent for GSW scars of the right knee, and (3) a total disability rating based on individual unemployability (TDIU) are, in part, the subjects of the May 2012 rating decision, the June 2012 NOD, and the December 2013 SOC.  Notably, in a November 2015 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran made reference to the combat wounds that he had sustained in service and specifically identified the GSW fracture of the right thumb and GSW scars of the right knee as the issues in which he intended to pursue on appeal to the Board.  Upon review, the information of record indicates that the Veteran and his representative submitted this VA Form 9 more than 60 days after the date of the December 2013 SOC, and thus outside the 60-day time limit.  See November 2015 Letter from DAV; November 2015 VA Form 9.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.302, 20.303 (2015).

Moreover, in a December 2015 letter, the Agency of Original Jurisdiction (AOJ) informed the Veteran and his representative that the (November 2015) VA Form 9 had been received, but that the AOJ was unable to accept it "because the issues [  ] listed on the VA Form 9 [were] already on appeal."  See December 2015 Letter from the AOJ to the Veteran.  However, contrary to this information provided by the AOJ, the Veteran had not completed an appeal regarding the GSW fracture of the right thumb, GSW scars of the right knee, and TDIU, and none of these issues was listed as the issue certified to the Board in August 2015.  See August 2015 Letter (certifying the appeal the Board); June 2015 VA Form 8, Certification of Appeal (noting the appeal is for an increased rating for right knee osteoarthritis).

Accordingly, given these particular circumstances, the issue concerning whether the Veteran has filed a timely substantive appeal for the issues of entitlement to (1) an increased rating in excess of 20 percent for a gunshot wound (GSW) fracture of the right thumb, (2) an increased rating in excess of 10 percent for GSW scars of the right knee, and (3) a total disability rating based on individual unemployability (TDIU), has been reasonably raised by the record.  However, given that the Board is raising, on its own initiative, a question as to a potential jurisdictional defect, action by the Board to determine jurisdiction at this time would be premature, without first affording the Veteran and his representative notice and an opportunity for a hearing, as set forth in 38 C.F.R. § 20.101(d) (2015).  Therefore, in order to ensure fair process, the Veteran and his representative are hereby notified and accorded a 60-day period from the date stamped on the title page of this REMAND to present written argument or additional evidence on the jurisdictional question discussed herein.  Id.  The Board defers all action on this matter until such time the Veteran is scheduled for a videoconference hearing at a local VA Office before a Veterans Law Judge, as requested in the August 2015 Letter from DAV and the November 2015 VA Form 9.

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The appeal is REMANDED to the AOJ. VA will notify the Veteran that further action is required on his part.


REMAND

As mentioned above, the Veteran submitted a request for a Board videoconference hearing at a local VA Office RO.  See August 2015 Hearing Request.  Thus, a remand is warranted in order to provide the Veteran his right to a hearing.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a videoconference hearing at a local VA Office before a Veterans Law Judge of the Board.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

